Title: From Benjamin Franklin to the Committee of Secret Correspondence, 8[–10] December 1776
From: Franklin, Benjamin
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas


Gentlemen,
Nantes, Dec. 8[-10]. 1776
After a short but rough Passage of 30 Days we anchor’d in Quiberon Bay, the Wind not suiting to enter the Loire. Capt. Wicks did every thing in his Power to make the Voyage comfortable to me; and I was much pleas’d with what I saw of his Conduct as an Officer, when on suppos’d Occasions we made Preparation for Engagement, the good Order and Readiness with which it was done, being far beyond my Expectation, and I believe equal to any thing of the kind in the best Ships of the King’s Fleet. He seems to have also a very good Set of Officers under him: I hope they will all in good time be promoted. He met and took two Prizes, Brigantines, one belonging to Cork, laden with Staves, Pitch, Tar, Turpentine and Claret; the other to Hull, with a Cargo of Flaxseed and Brandy. The Captains have made some Propositions of Ransom, which perhaps may be accepted, as there is yet no Means of condemning them here, and they are scarce worth sending to America. The Ship is yet in Quiberon Bay with her Prizes. I came hither from thence 70 Miles by Land. I am made extreamly welcome here, where America has many Friends. As soon as I have recover’d Strength enough for the Journey, which I hope will be in a very few Days, I shall set out for Paris. My Letter to the President will inform you of some other Particulars. With great Esteem, I have the honour to be, Gentlemen, Your most obedient and most humble Servant
B Franklin

P.S. Dec. 10. I have just learnt that 80 Pieces of the Cannon, all Brass, with Carriages, Traces, and every thing fit for immediate Service, were imbark’d in a Fregate from Havre, which is sail’d: The rest were to go in another Fregate of 36 Guns.
Honble. Committee of secret Correspondence

 
Endorsed: Nantes Decr. 8th. 1776
